Order, Supreme Court, New York County (Herman Cahn, J.), entered April 26, 1991, granting petitioner’s motion for renewal, and, upon renewal, adhering to a prior order of the Supreme Court, New York County (Kenneth Shorter, J.), entered April 11, 1990, which dismissed a CPLR article 78 proceeding seeking to annul respondents’ termination of petitioner’s probationary employment, is unanimously affirmed, without costs.
Petitioner was terminated from his probationary employment without a hearing after he was arrested in New Jersey for possession of a controlled substance and a dangerous weapon, charges that were subsequently dismissed after petitioner had successfully completed a 12 week placement in a diversionary program for first time offenders. We agree with the IAS court that the dismissal of these charges against petitioner does not raise an issue of fact to support petitioner’s claim that he was terminated in bad faith or for a constitutionally impermissible purpose. Concur — Murphy, P. J., Carro, Milonas, Wallach and Smith, JJ.